DETAILED ACTION
Summary 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This is a first Office Action on the merits.
Claims 1-20 are currently pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitation "the first confidence score with the first profile" in line 4.  There is insufficient antecedent basis for this limitation in the claim.  For purposes of examination, claim 9 has been interpreted as depending from claim 8, which includes the first recitation of “first confidence score” and “first profile”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 8-13, and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over HAN, US 2019/0392383 in view of AGGARWAL et al, US 10,902,237.
Re claims 1 and 11:
HAN teaches a refrigerator appliance comprising: 
A cabinet defining a chilled chamber [0002], 
a door being rotatably hinged to the cabinet to provide selective access to the chilled chamber [0186]; 
a sensor module mounted to the cabinet, which includes a camera [0152]-[0161]; and 
a controller (180) operably coupled to the sensor module [0047] [0152]-[0161].  A user may be recognized based on acquired sensor data, such as when an image captured of a user’s face matches a user stored in memory or fingerprint analysis [0158] [0161].  
HAN does not teach determining an appendage-occupied region within the two-dimensional image, analyzing the appendage-occupied region in response to determining the appendage-occupied region, assigning a confidence score to a user profile stored in the controller based on analyzing the appendage-occupied region, comparing the assigned confidence score to a threshold score, and recording metadata regarding the two-dimensional image based on comparing the assigned confidence score.
AGGARWAL teaches a system for identifying users comprising a camera module; a controller operably coupled to the camera module, the controller being configured to initiate an operation routine comprising initiating an image capture sequence at the camera module, the image capture sequence comprising a two-dimensional image captured at the camera module (column 3, lines 7-21; Figures 8A-9), 
determining an appendage-occupied region within the two-dimensional image, analyzing the appendage-occupied region in response to determining the appendage-occupied region (column 15, lines 10-44; column 19, lines 20-61; Figures 8A-9), 
assigning a confidence score to a user profile stored in the controller based on analyzing the appendage-occupied region (column 15, line 63-column 16, line, 26; Figures 8A-9) 
comparing the assigned confidence score to a threshold score (column 15, line 63- column 16, line, 26; column 22, lines 57-67; Figures 8A-9), and 
recording metadata regarding the two-dimensional image based on comparing the assigned confidence score (column 16, lines 1-26; Figures 8A-9).
It would have been obvious to one of ordinary skill in the art before the effective filing date to further incorporate the teachings of AGGARWAL in the refrigerator or HAN for the purpose of providing an alternative biometric identification of users that automatically updates user biometric information over time to increase user recognition accuracy (AGGARWAL - column 6, lines 6-11).
Re claim 2 and 12:
HAN, in view of AGGARWAL, teaches the refrigerator appliance of claim 1 and method of claim 11, wherein AGGARWAL further teaches comprising the assigned confidence score comprises determining the assigned confidence score is greater than the threshold score, and wherein recording metadata comprises associating the recorded metadata with the user profile (column 15, line 63- column 16, line, 26; column 22, lines 57-67).
It would have been obvious to one of ordinary skill in the art before the effective filing date to further incorporate the teachings of AGGARWAL in the refrigerator or HAN for the purpose of providing an alternative biometric identification of users that automatically updates user biometric information over time to increase user recognition accuracy (AGGARWAL - column 6, lines 6-11).
Re claims 3 and 13:
HAN, in view of AGGARWAL, teaches the refrigerator appliance of claim 1 and method of claim 11, wherein AGGARWAL further teaches comprising the assigned confidence score comprises determining the assigned confidence score is less than or equal to the threshold score, and wherein recording metadata comprises associating the recorded metadata with a separate profile distinct from the user profile (i.e., palm-feature data of a second user imaged, different from a first user, is associated with the second user profile (column 5, lines 11-27; column 14, lines 8-40; column 15, line 63- column 16, line, 26; column 22, lines 57-67)).
It would have been obvious to one of ordinary skill in the art before the effective filing date to further incorporate the teachings of AGGARWAL in the refrigerator or HAN for the purpose of providing an alternative biometric identification of users that automatically updates user biometric information over time to increase user recognition accuracy (AGGARWAL - column 6, lines 6-11).
Re claims 8 and 18:
HAN, in view of AGGARWAL, teaches the refrigerator appliance of claim 1 and method of claim 11, wherein AGGARWAL further teaches the user profile is a first profile of a plurality of user profiles stored within the controller, wherein the assigned confidence score is a first confidence score, and wherein the operation routine further comprises assigning a discrete confidence score to each user profile of the plurality of user profiles based on analyzing the appendage-occupied region (column 14, lines 8-40; column 15, line 63- column 16, line, 26; column 22, lines 57-67).
It would have been obvious to one of ordinary skill in the art before the effective filing date to further incorporate the teachings of AGGARWAL in the refrigerator or HAN for the purpose of providing an alternative biometric identification of users that automatically updates user biometric information over time to increase user recognition accuracy (AGGARWAL - column 6, lines 6-11).
Re claims 9 and 19:
HAN, in view of AGGARWAL, teaches the refrigerator appliance of claim 8 and method of claim 18, wherein AGGARWAL further teaches the operation routine further comprises comparing each discrete confidence score, and associating the first confidence score with the first profile based on comparing each discrete confidence score (column 14, lines 8-40; column 15, line 63- column 16, line, 26; column 22, lines 57-67).
It would have been obvious to one of ordinary skill in the art before the effective filing date to further incorporate the teachings of AGGARWAL in the refrigerator or HAN for the purpose of providing an alternative biometric identification of users that automatically updates user biometric information over time to increase user recognition accuracy (AGGARWAL - column 6, lines 6-11).
Re claims 10 and 20:
HAN, in view of AGGARWAL, teaches the refrigerator appliance of claim 1 and method of claim 11, wherein AGGARWAL further teaches determining the appendage-occupied region within the two-dimensional image comprises matching appendage-occupied regions within a plurality of two-dimensional images, and wherein analyzing the appendage-occupied region comprises analyzing appendage occupied regions within the plurality of two-dimensional images (column 14, lines 8-40; column 15, line 63- column 16, line, 26; column 22, lines 57-67).
It would have been obvious to one of ordinary skill in the art before the effective filing date to further incorporate the teachings of AGGARWAL in the refrigerator or HAN for the purpose of providing an alternative biometric identification of users that automatically updates user biometric information over time to increase user recognition accuracy (AGGARWAL - column 6, lines 6-11).

Claim(s) 6-7 and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over HAN, US 2019/0392383 in view of AGGARWAL et al, US 10,902,237, as applied in claims 1 and 11, and further in view of ZHENG et al, US 2021/0182922.
Re claims 6-7 and 16-17:
HAN, in view of AGGARWAL, teaches the refrigerator appliance of claim 1 and method of claim 11, but does not teach identifying a stored item engaged with the user appendage within the two-dimensional image.
ZHENG teaches a system for identifying a user and a stored item engaged with a user appendage within an image acquired by a camera located near a shelf [0043] [0057] [0074] [0084] and associating the stored item with an account of the user in memory [0057].
It would have been obvious to one of ordinary skill in the art before the effective filing date to further incorporate the teachings of ZHENG in the appliance of HAN, in view of AGGARWAL, such that a stored item engaged with the user appendage is identified and stored in association with the user profile for the purpose of tracking which users take items out of storage.  Such tracking is useful for building a history of user item usage/selection.


Allowable Subject Matter
Claims 4-5 and 14-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA A GUDORF whose telephone number is (571)270-7607.  If the Examiner cannot be reached by telephone, she can be reached through the following e-mail address: laura.gudorf@uspto.gov.  The examiner can normally be reached on M-F 6:00-4:00 PM.
If attempts to reach the examiner by telephone and e-mail are unsuccessful, the examiner’s supervisor, Michael Lee can be reached on (571)272-2398.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LAURA A GUDORF/           Primary Examiner, Art Unit 2876